Citation Nr: 1451308	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-18 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, South Dakota. 

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. Bilateral hearing loss was noted on entry into active service. 

2. The competent evidence of record does not show that the preexisting bilateral hearing loss increased in severity during active duty.

3.  The Veteran's current hearing loss is not related to service.

4.  The Veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1111, (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.306, 3.385 (2014). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a March 2011 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and private treatment records.  The Veteran was afforded a VA examination in April 2011.  Medical opinions were also obtained in September 2012.  Taken together, the examination and addendum opinions are adequate; they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided opinions supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he contends was caused by acoustic trauma during service.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

The Veteran's service treatment records reflect that he had hearing loss at the time he entered active duty.  Specifically, his November 1966 enlistment examination shows a hearing defect.  As an initial matter, prior to November 21, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, the Veteran's in-service audiometric test results shown below have been converted to ISO-ANSI standards.

At his November 21, 1966 enlistment examination, the Veteran presented with the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40

35
LEFT
30
25
30

25

On a November 1966 Report of Medical History, the Veteran answered "yes" to whether he "ever had or have you now" any ear trouble.  The report indicates that the Veteran had an ear infection.  The Veteran's service treatment records do not reveal any further complaints, treatment, or diagnosis of hearing loss in service.  On a May 1969 Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" any ear trouble.  Furthermore, on his May 1969 separation examination, a clinical evaluation of the ears was normal.  The May 1969 separation examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10

15
LEFT
20
15
20

15

Private treatment records from March 2006 show complaints and treatment for bilateral hearing loss.

The Veteran was afforded a VA examination in April 2011, where he complained of hearing loss since the late 1970's and early 1980's.  The Veteran attributed his hearing loss to exposure to loud noise during service as a radio relay carrier and motor pool welder.  He denied using any hearing protection during service.  In regards to occupational noise, the Veteran stated that he worked at a shipping plant for 40 years after service.  He reported using hearing protection in certain areas of the plant.  The Veteran also stated that his recreational noise exposure includes hunting, rifle shooting, and target shooting.  

On physical examination, the VA examiner noted normal sloping to profound sensorineural hearing loss in both ears.  The examiner opined that the Veteran's hearing loss is less likely as not related to military noise exposure. The examiner reasoned that the Veteran's reported an onset of hearing loss in the late 1970's and early 1980's, about a decade after separation.  Furthermore, hearing was within normal range on his entrance and separation examinations.  The VA examiner found, after comparing these two examinations, that there was no significant decrease in hearing thresholds levels in either ear.  

A medical opinion was obtained in September 2012.  The VA examiner diagnosed sensorineural hearing loss in both ears.  The examiner opined that the Veteran's hearing loss is less likely as not related to military noise exposure. The examiner noted that the Veteran's enlistment examination shows mild hearing loss.  However, his hearing was normal at the time of separation.  When comparing the two examinations, the examiner found no significant threshold shift for either ear during service.  In fact, the separation examination showed that the Veteran's hearing had improved since the enlistment examination.  The examiner opined that the Veteran's hearing loss at enlistment may be explained by the ear infection noted at the time of the examination.  According to the VA examiner, middle ear infections can cause conductive hearing loss.  Lastly, the examiner concluded that the Veteran's hearing was normal at separation, and therefore, any hearing loss occurring after military service is not related to noise exposure during active duty. 

An addendum opinion was obtained in September 2012.  The examiner clarified that the Veteran's hearing loss at the time of enlistment was likely due to some type of middle ear dysfunction resulting in temporary hearing loss, which was resolved at the time of separation. 

Generally, a veteran is presumed to be in sound condition upon entrance into service, except when defects, infirmities or disorders are noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment. 38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) .

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service and that the disease or injury was not aggravated by service in order to rebut the presumption of soundness on entry into service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

Where a Veteran is otherwise not presumed sound on entrance, as in this case, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 ; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

However, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).

In this case, bilateral hearing loss was noted in the Veteran's entrance examination. Therefore, the Board must determine whether the Veteran's preexisting condition was aggravated by his active military.

After review of the evidence, the Board finds that the Veteran's preexisting bilateral hearing loss was not aggravated by service.  The Veteran's hearing was normal at separation.  When compared with his service entrance audiology examination, the Veteran's service separation audiology examination results indicate that his preexisting bilateral hearing loss did not increase in severity during service.  In fact, his hearing appears to have improved.  Because the weight of the evidence demonstrates no aggravation of preexisting hearing loss by service the presumption of aggravation does not apply, and therefore, the burden on VA to rebut the presumption does not arise.  See 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 .

In finding no aggravation, the Board places significant probative value on the absence of evidence that shows an increase in complaints of or treatment for bilateral hearing loss during or immediately after service, and absence of complaints as reported by the Veteran at service separation.  The Veteran's service treatment records contain a May 1969 Report of Medical History, where the Veteran answered "no" to whether he "ever had or have you now" any ear trouble.  A May 1969 clinical evaluation of the Veteran's ears also showed no abnormalities. 

The only other evidence in the record relating military service to the Veteran's preexisting hearing loss is the Veteran's own statements. Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

For these reasons, the Board finds that a preponderance of the evidence demonstrates that the Veteran's pre-existing hearing loss that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the Veteran's pre-existing hearing loss noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 . Moreover, the examiner has specified that the Veteran's current hearing loss is not related to service.  Because aggravation is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral hearing loss must be denied. 38 U.S.C.A. § 5107(b).  

Tinnitus

The Veteran seeks service connection for tinnitus.  He attributes his current tinnitus to acoustic trauma experienced during active service while working as a radio relay carrier and motor pool welder.  The Veteran's DD-214 confirms service as a radio relay carrier.  Therefore, in-service acoustic trauma is conceded.  

The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  A March 2006 private treatment record reveals complaints of ringing in the ears, which began over 20 years.  The Veteran reported that his tinnitus first occurred after military noise exposure.  

In a March 2011 statement, the Veteran indicated that his tinnitus began ten years after separation. 

The Veteran was afforded a VA examination in April 2011, where he reported constant tinnitus that began in the late 1970's and early 1980's.  The examiner concluded that the Veteran's tinnitus is not at least as likely as not related to acoustic trauma in service.  The examiner's rationale was based on the Veteran's reported date of onset, which was a decade after separation.  The examiner also concluded that the Veteran's tinnitus is not due to or a symptom of his hearing loss.  She stated that research indicates that tinnitus itself is not caused by or a symptom of hearing loss; both conditions are symptoms of other diseases. 

In October 2011, the Veteran submitted a statement from E.E., indicating that he has had ringing in his ears since 1970.  

A medical opinion was obtained in September 2012.  The Veteran complained of constant, recurrent tinnitus, which began 10 years ago.  The VA examiner noted that in a previous medical evaluation, the Veteran reported that his tinnitus began more than 20 years ago.  The examiner concluded that the Veteran's tinnitus is not at least as likely as not related to military noise exposure.  The VA examiner found no evidence of treatment or complaints of tinnitus during service.  Furthermore, it appears that the Veteran's tinnitus onset was not until the late 1980's, a decade after active duty military noise exposure.  In addition, the VA examiner noted that the Veteran's hearing was normal at discharge and did not shift significantly between entrance and separation.  She also concluded that other factors that may account for the Veteran's tinnitus are middle ear problems, occupational noise and recreational noise exposure. 

At the June 2013 hearing, the Veteran testified that his tinnitus began in 1970. 

The Board finds that service connection is not warranted for tinnitus.  Tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.  

Here, the Veteran has not claimed that he has experienced tinnitus or ringing in his ears since service.  In fact, the Veteran has been inconsistent when describing the onset of his tinnitus.  In a March 2006 private examination, the Veteran reported that his tinnitus began 20 years ago.  However, in a March 2011 statement, the Veteran indicated that his tinnitus began 10 years after service.  During the April 2011 VA examination, the Veteran stated that his tinnitus began in the late 1970's and early 1980's.  At a June 2013 hearing, the Veteran testified that his tinnitus began in 1970.  Because the Veteran has been inconsistent concerning the onset of his tinnitus symptoms, the Board finds his lay statements to be not credible.  Furthermore, the Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  Therefore, there is no evidence to show that the Veteran's tinnitus began in service, has continued since then, or is related to service.  Given the foregoing, the Board finds that the VA examiner's negative opinion is the only probative evidence of record concerning the etiology of the Veteran's tinnitus.  As such, the preponderance of evidence is against the Veteran's claim. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


